                                                                                                                                                                                                                                                                           Exhibit10                                                                                

PROFESSIONAL SERVICES AGREEMENT


This Professional Services Agreement (the “Agreement”) is entered into as of ,
by and among Mark Williams (Consultant), having a principal place of business at
18931 Fernbrook Court, Saratoga, CA 95070 and CS Financing Corporation
(Customer), having a principal place of business at 21 Tamal Vista Blvd., Suite
230,Corte Madera, California 94925
 
RECITALS



 
A.
Consultant is in the business of providing business-consulting services for its
customers.



B. Customer is in need of the Consultant’s services.



 
C.
Customer desires Consultant to perform services under the terms and conditions
more fully set forth below.



AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows.


1.  PROFESSIONAL SERVICES. Consultant shall perform the Services described in
any Project Assignment attached hereto (Exhibit A) in a workmanlike manner
according to the schedule of work set forth therein. A copy of the form of
Project Assignment is attached hereto as Exhibit A and incorporated herein by
reference ("Project Assignment"). Consultant and Customer acknowledge that the
terms of this Agreement will apply to all services performed by Consultant for
Customer even if a Project Assignment form has not been completed for a special
assignment.


2.  PAYMENT FOR SERVICES. Customer shall pay Consultant the fee set forth in the
Project Assignment for the performance of the Services. Consultant shall submit
monthly invoices to Customer for the Services rendered. Customer shall pay
Consultant within 15 days of invoice date. At the time that Customer’s business
expands and there is an additional need for Consultant, Consultant shall submit
monthly invoices to Customer for services rendered. Customer shall pay within 15
days of invoice date.







 








--------------------------------------------------------------------------------







3.  RELATIONSHIP OF PARTIES. Consultant is an independent contractor and is not
an agent or employee of Customer, and has no authority whatsoever to bind
Customer by contract or otherwise. Consultant shall perform the Services under
the general direction of Customer and shall devote its best efforts to the
performance of the Services to the reasonable satisfaction of Customer.
Notwithstanding, Consultant shall determine, in Consultant’s sole discretion,
the manner and means by which the Services are accomplished, subject to the
express condition that Consultant shall at all times comply with applicable law.


4. TRAVELS AND EXPENSE. Customer shall reimburse Consultant for all ordinary,
necessary, and reasonable travel expenses incurred by Consultant while
performing services on behalf of Customer.


5.  FACILITIES. Customer shall provide reasonable computer machine time,
materials and any other services, which may be necessary to Consultant in
connection with the performance of the Services.


6.  TAXES AND BENEFITS. Consultant acknowledges and agrees that it shall be the
obligation of Consultant to report as income all compensation received by
Consultant pursuant to this Agreement. Consultant has the obligation to pay the
personnel performing services for the Customer, provide workers compensation
insurance and withhold the appropriate taxes and other payments from the
compensation paid to Consultant’s personnel. Consultant shall indemnify Customer
and hold it harmless to the extent of any obligation imposed on Customer to pay
any taxes or insurance, including without limitation, withholding taxes, social
security, unemployment, or disability insurance, including interest and
penalties thereon, in connection with any payments made to Consultant by
Customer pursuant to this Agreement.







 








--------------------------------------------------------------------------------







7.  CONFIDENTIALITY. Consultant and Customer and their respective agents,
directors, officers and employees shall hold the other party’s Confidential
Information in strict confidence and not use on their own behalf or disclose
such Confidential Information to any third parties. Consultant and Customer and
their respective agents, directors, officers and employees shall deliver
promptly all Confidential Information of the other party in their possession
upon the request of the other party. For purposes hereof, "Confidential
Information" includes all confidential and proprietary information disclosed by
either party including but not limited to software source code, technical and
business information relating to a party's current and proposed products and
services, research and development, production, manufacturing and engineering
processes, costs, profit or margin information, finances, customers, prospects,
potential customers, suppliers, marketing and production, personnel future
business plans and any information marked confidential by either party.
"Confidential Information" also includes proprietary or confidential information
of any third party who may disclose such information to Consultant or Customer.
These obligations shall not apply to Confidential Information which is already
known to either party or its agents at the time it is disclosed, or which before
being divulged either (a) has become publicly known through no wrongful act of
either party; (b) has been rightfully received from a third party without
restriction on disclosure and without breach of this Agreement; (c) has been
independently developed by the either party or its agents; (d) has been approved
for release by written authorization of either party; (e) has been disclosed
pursuant to a requirement of a governmental agency or of law.


8.  WARRANTY. Consultant does not warrant the services will be error-free. If a
particular deliverable is found to be defective as a result of the work
performed by Consultant, Consultant’s sole obligation, at its option, under this
warranty is to repair the defect or develop a work around solution. NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OR MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, CONSULTANT SHALL NOT BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, STRICT
LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, OR COST OF PROCUREMENT OF
SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES.


9. TERMS AND TERMINATION. This Agreement shall commence on the date first
written above and shall continue until terminated as follows:


(a)  Either party may terminate the Agreement in the event of a breach by the
other party of any of its obligations contained herein if such breach continues
uncured for a period of ten (10) days after written notice of such breach to the
other party;


(b)  Either party may terminate this Agreement upon written notice to the other
party if either party is adjudicated bankrupt, files a voluntary petition of
bankruptcy, makes a general assignment for the benefit of creditors, is unable
to meet its obligations in the normal course of business as they fall due or if
a receiver is appointed on account of insolvency;


(c)  Either party may terminate this Agreement for its convenience upon fifteen
(15) days written notice to the other or if there is no outstanding Project
Assignment.







 








--------------------------------------------------------------------------------







Upon the termination of this Agreement for any reason, each party shall be
released from all obligations and liabilities to the other occurring or arising
after the date of such termination, except that any termination shall not
relieve Consultant or Customer of their obligations under Paragraph 6 ("Taxes
and Benefits"), Paragraph 7 ("Confidentiality"), Paragraph 8 ("Right to Hire")
and Paragraph 14 ("General"), nor shall any such termination relieve Consultant
or Customer from any liability arising from any breach of this Agreement.


10.  BINDING ARBITRATION. In the event a dispute of any kind or nature arises
under this Agreement, any documents executed in connection with this Agreement,
or any matters related to this Agreement, the parties shall, within ninety (90)
days of the receipt by the other party of a demand for arbitration, submit the
dispute to binding arbitration, through the San Francisco office of the American
Arbitration Association, under the Commercial Arbitration Rules of the American
Arbitration Association. In the event the parties are unable to agree upon an
arbitrator, the arbitrator shall be appointed in accordance with the rules and
procedures of the American Arbitration Association. The fees for the arbitration
proceedings shall be forwarded by the party demanding arbitration. However, the
arbitration fee shall be paid or reimbursed by the non-prevailing party, as
determined by the arbitrator, who shall also award appropriate attorney's fees
and costs to the prevailing party.


11.  INDEMNIFICATION. Customer shall defend, indemnify and hold Consultant
harmless from any and all damages, liabilities, costs and expenses (including,
but not limited to reasonable attorneys' fees) incurred by Consultant as a
result of (i) any breach of this Agreement by Customer; or (ii) Customer’s
violation of any governmental laws, rules, orders or regulations. Consultant
shall provide Customer with written notice of the claim and permit Customer to
control the defense, settlement, adjustment or compromise of any such claim.
Consultant may employ counsel at its own expense to assist it with respect to
any such claim; provided, however, that if such counsel is necessary because of
a conflict of interest of either Customer or its counsel or because Customer
does not assume control, Customer will bear the expense of such counsel.


In connection with this indemnification, the Customer agrees to insure
Consultant under the Directors and Officers insurance policy obtained by the
Customer at the Customer’s expense.


12.  GENERAL


(a) Assignment. The rights and liabilities of the parties hereto shall bind and
inure to the benefit of their respective successors, executors and
administrators, as the case may be.


(b) Attorney's Fees. If any action at law or in equity is necessary to enforce
the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney's fees, costs and expenses in addition to any other relief
to which such prevailing party may be entitled.


(c) Governing Law; Jurisdiction and Severability. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California. The parties agree that the United Nations Conventions on Contracts
for the International Sale of Goods is specifically excluded in its entirety
from application to this Agreement. Except as set forth in paragraph 12, the
sole and exclusive jurisdiction for any dispute or legal brought in connection
with this agreement shall be the Superior Court of Santa Clara County or the
Federal District Court Northern District of California. If any provision of this
Agreement is for any reason found by a court of competent jurisdiction to be
unenforceable, the remainder of this Agreement shall continue in full force and
effect.


(d) Counterpart. This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which shall be one and the same
instrument. A facsimile copy shall serve as an original.







 








--------------------------------------------------------------------------------







(e)  Complete Understanding Modification. This Agreement constitutes the full
and complete understanding and Agreement of the parties hereto and supersedes
all prior understandings and agreements. Any waiver, modification or amendment
of any provision of this Agreement shall be effective only in writing and signed
by the parties thereto.


(f) Waiver. The failure of either party to insist upon strict compliance with
any of the terms, covenants or conditions of this Agreement by the other party
shall not be deemed a waiver of that term, covenant or condition, nor shall any
waiver or relinquishment of any right or power at any one time be deemed a
waiver or relinquishment of that right or power for all or any other time.


(g) Incorporation by Reference. Any exhibits referred to within this Agreement
shall be considered as incorporated into, and part of, this Agreement.



(h)  
Notices. Any notices required or permitted hereunder shall be given to the

appropriate party at the address specified above or at such other address as the
party shall specify in writing and shall be by personal delivery, facsimile
transmission or certified or registered mail. Such notice shall be deemed given
upon personal delivery to the appropriate address or upon receipt of electronic
transmission or, if sent by certified or registered mail, three days after the
date of the mailing.


IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the date and year first above written.


CONSULTANT:     CUSTOMER:


Mark Williams, CPA    CS Financing Corporation


___/s/ Mark Williams_______________________   ______/s/ Timothy R.
Redpath____________________



             
__Timothy R. Redpath, CEO_____










--------------------------------------------------------------------------------









EXHIBIT A


PROJECT ASSIGNMENT


PURSUANT TO PROFESSIONAL SERVICES AGREEMENT, DATED:


1. Project:


Mark Williams shall render the following services for CS Financing Corporation:


·  Upon appointment by the board of directors of CS Financing Corporation, Mark
Williams shall accept said position and shall perform the duties of "Chief
Financial Officer" as described in its Bylaws, including specifically the
following:


Assist and perform in a timely manner all day-to-day operations in accounting
and finance to include the following:



1.  
Supervise the Customer’s accounting staff.

2.  
Consult with the Customer’s audit firm and legal firm in connection with the
preparation of the Customer’s annual audit and SEC filings.

3.  
Assist in projecting and monitoring cash burn.

4.  
Assist in the monthly close of corporate books.

5.  
Report to the board of directors as requested.

6.  
Implement new controls, policies and procedures as needed.



2.
Schedule of Work:



The work will commence on May 8th, 2007 and continue until termination of this
agreement.


3.
Fee

 
The fees for the service provided by Mark Williams is $275 per hour.






CONSULTANT:     CUSTOMER:


Mark Williams, CPA    CS Financing Corporation


____/s/ Mark Williams______________________   ___/s/ Timothy R.
Redpath_______________________



             
__Timothy R.  Redpath, CEO_____